2 A.3d 472 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Adam ROSEN, Petitioner.
No. 46 MAL 2010.
Supreme Court of Pennsylvania.
August 11, 2010.

ORDER
PER CURIAM.
AND NOW, this 11th day of August, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the limited Fifth Amendment waiver occasioned by a mental health defense in a defendant's first trial allows the Commonwealth to use the evidence obtained pursuant to such waiver as rebuttal in a subsequent trial where no mental health defense is presented.